Name: Commission Regulation (EC) No 2319/98 of 27 October 1998 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for supplying Madeira and repealing Regulation (EC) No 1462/98
 Type: Regulation
 Subject Matter: trade;  trade policy;  animal product;  marketing;  regions of EU Member States
 Date Published: nan

 EN Official Journal of the European Communities 28. 10. 98L 289/20 COMMISSION REGULATION (EC) No 2319/98 of 27 October 1998 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for supplying Madeira and repealing Regulation (EC) No 1462/98 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organisation of the market in beef and veal (1), as last amended by Regulation (EC) No 1633/98 (2), and in particular Article 7(3) thereof, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural prod- ucts (3), as last amended by Commission Regulation (EC) No 562/98 (4), and in particular Article 10 thereof, Whereas certain intervention agencies hold substantial stocks of beef bought into intervention; whereas an exten- sion of the storage period should be avoided on account of the ensuing high costs; Whereas the forecast supply balance for frozen meat for Madeira for the period 1 July 1998 to 30 June 1999 is laid down in Annex I to Commission Regulation (EEC) No 1913/92 of 10 July 1992 laying down detailed imple- menting rules for the specific measures for supplying the Azores and Madeira with products from the beef and veal sector (5), as last amended by Regulation (EC) No 1322/ 98 (6); whereas, in the light of traditional trade patterns, beef should be released from intervention for the purpose of supplying Madeira during that period; Whereas Commission Regulation (EEC) No 2539/84 of 5 September 1984 laying down detailed rules for certain sales of frozen beef held by the intervention agencies (7), as last amended by Regulation (EC) No 2417/95 (8), provides for the possibility of a two-stage procedure for the sale of beef from intervention; Whereas, in order to ensure that the tendering procedure is consistent and uniform, measures should be adopted in addition to those laid down in Commission Regulation (EEC) No 2173/79 (9), as last amended by Regulation (EC) No 2417/95; Whereas the supply of beef and veal to Madeira from the Community is subject to the use of aid certificates issued by the competent Portuguese authorities in accordance with Commission Regulation (EEC) No 1696/92 of 30 June 1992 laying down common detailed rules for imple- mentation of the specific arrangements for the supply of certain agricultural products to the Azores and Madeira (10), as last amended by Regulation (EEC) No 2596/93 (11); whereas, in order to improve the operation of the abovementioned arrangements, certain derogations from that Regulation should be laid down, in particular with regard to applications for and the issue of aid certi- ficates; Whereas the sale should be conducted in accordance with Commission Regulations (EEC) No 2539/84, (EEC) No 3002/92 (12), as last amended by Regulation (EC) No 770/ 96 (13), and (EEC) No 1696/92, subject to certain special exceptions on account of the particular use to which the products in question are to be put; Whereas it is necessary to provide for the lodging of a security to guarantee that the beef arrives at the intended destination; Whereas Commission Regulation (EC) No 1462/98 (14) should be repealed; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 1. The sale shall take place of intervention products bought in under Article 6 of Regulation (EEC) No 805/ 68, of approximately: (1) OJ L 148, 28. 6. 1968, p. 24. (2) OJ L 210, 28. 7. 1998, p. 17. (3) OJ L 173, 27. 6. 1992, p. 1. (9) OJ L 251, 5. 10. 1979, p. 12. (4) OJ L 76, 13. 3. 1998, p. 6. (10) OJ L 179, 1. 7. 1992, p. 6. (5) OJ L 192, 11. 7. 1992, p. 35. (11) OJ L 238, 23. 9. 1993, p. 24. (6) OJ L 183, 26. 6. 1998, p. 29. (12) OJ L 301, 17. 10. 1992, p. 17. (7) OJ L 238, 6. 9. 1984, p. 13. (13) OJ L 104, 27. 4. 1996, p. 13. (8) OJ L 248, 14. 10. 1995, p. 39. (14) OJ L 193, 9. 7. 1998, p. 24. EN Official Journal of the European Communities28. 10. 98 L 289/21  162 tonnes of boneless beef held by the French inter- vention agency,  400 tonnes of boneless beef held by the Irish inter- vention agency,  500 tonnes of bone-in beef held by the Portuguese intervention agency. 2. This meat shall be sold for delivery to Madeira pursuant to Regulation (EC) No 1322/98. 3. Subject to the provisions of this Regulation, the sale shall take place in accordance with Regulations (EEC) No 2539/84, (EEC) No 3002/92 and (EEC) No 1696/92. 4. The quantities and the minimum prices referred to in Article 3(1) of Regulation (EEC) No 2539/84 are set out in Annex I hereto. 5. The intervention agencies shall sell first those prod- ucts in each product group which have been in storage longest. Particulars of the quantities and places where the prod- ucts are stored shall be made available to interested parties at the addresses given in Annex II. 6. Only those tenders shall be taken into consideration which reach the intervention agencies concerned no later than 12 noon on 5 November 1998. 7. Notwithstanding Article 8(1) of Regulation (EEC) No 2173/79 a tender must be submitted to the intervention agency concerned in a closed envelope, bearing the refer- ence to the Regulation concerned. The closed envelope must not be opened by the intervention agency before the expiry of the tender deadline referred to in paragraph 6. Article 2 1. After receiving a tender or purchase application, the intervention agency shall only conclude the contract after having checked with the competent Portuguese agency referred to in Annex III that the quantity concerned is available within the forecast supply balance. 2. The Portuguese agency shall immediately reserve for the applicant the quantity requested until receipt of the application for the relevant aid certificate. The certificate application must be accompanied by the original purchase invoice issued by the seller intervention agency or by a certified copy thereof. The application for the aid certificate shall be submitted not later than 14 days after the date on which the purchase invoice is made out. 3. Notwithstanding Article 4(1) of Regulation (EEC) No 1696/92, the aid shall not be granted for meat sold pursuant to this Regulation. 4. Notwithstanding Article 4(4)(b) of Regulation (EEC) No 1696/92, box 24 of the aid certificate application and the aid certificate shall contain the entry aid certificate for use in Madeira  no aid to be paid'. Article 3 Notwithstanding Article 4(2) of Regulation (EEC) No 2539/84, purchase applications may be submitted from the 10th working day following the date referred to in Article 1(6). Article 4 The security provided for in Article 5(1) of Regulation (EEC) No 2539/84 shall be:  ECU 3 000 per tonne for boneless beef,  ECU 2 000 per tonne for bone-in beef. Delivery of the products concerned to Madeira not later than 30 June 1999 shall be a primary requirement within the meaning of Article 20 of Commission Regulation (EEC) No 2220/85 (1). Proof of compliance with this requirement must be provided not later than two months after completion of formalities with the competent authorities in Madeira for the delivery concerned. Article 5 The removal order referred to in Article 3(1)(b) of Regula- tion (EEC) No 3002/92 and the T 5 control copy shall contain the entry:  Carne de intervenciÃ ³n destinada a Madeira  sin ayuda [Reglamento (CE) no 2319/98]  InterventionskÃ ¸d til Madeira  uden stÃ ¸tte (forordning (EF) nr. 2319/98)  Interventionsfleisch fÃ ¼r Madeira  ohne Beihilfe (Verordnung (EG) Nr. 2319/98)  Ã Ã  Ã ±r Ã ±Ã  Ã Ã ·Ã ½ ÃÃ ±Ã   µÃ ²Ã ±Ã Ã · Ã ³Ã ¹Ã ± Ã Ã · Ã Ã ±Ã ´ Ã Ã ±  Ã Ã Ã  r Ã µÃ ½Ã ¹Ã Ã  Ã Ã µÃ ¹r [Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã  µ r (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2319/98]  Intervention meat for Madeira  without the payment of aid (Regulation (EC) No 2319/98)  Viandes dintervention destinÃ ©es Ã MadÃ ¨re  sans aide (rÃ ¨glement (CE) no 2319/98)  Carni in regime dintervento destinate a Madera  senza aiuto [regolamento (CE) n. 2319/98]  Interventievlees voor Madeira  zonder steun (Verordening (EG) nr. 2319/98) (1) OJ L 205, 3. 8. 1985, p. 5. EN Official Journal of the European Communities 28. 10. 98L 289/22  Carne de intervenÃ §Ã £o destinada Ã Madeira  sem ajuda [Regulamento (CE) nÃ « 2319/98]  Madeiralle osoitettu interventioliha  ilman tukea (Asetus (EY) N:o 2319/98)  InterventionskÃ ¶tt fÃ ¶r Madeira  utan bidrag (FÃ ¶rordning (EG) nr 2319/98). Article 6 Regulation (EC) No 1462/98 is hereby repealed. Article 7 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 October 1998. For the Commission Franz FISCHLER Member of the Commission EN Official Journal of the European Communities28. 10. 98 L 289/23 ANEXO I  BILAG I  ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  Ã  ANNEX I  ANNEXE I  ALLEGATO I  BÃ ¶LAGE I  ANEXO I  LIITE I  BILAGA I Estado miembro Medlemsstat Mitgliedstaat Ã Ã  Ã Ã ¿r µ Ã »Ã ¿r Member State Ã tat membre Stato membro Lidstaat Estado-membro JÃ ¤senvaltio Medlemsstat Productos Produkter Erzeugnisse Ã Ã Ã ¿Ã  Ã ½Ã Ã ± Products Produits Prodotti Producten Produtos Tuotteet Produkter Cantidad aproximada (toneladas) TilnÃ ¦rmet mÃ ¦ngde (tons) UngefÃ ¤hre Mengen (Tonnen) Ã Ã ±Ã   ÃÃ Ã ¿Ã  Ã ³Ã ³Ã ¹Ã Ã · ÃÃ ¿Ã  Ã Ã ·Ã Ã ± (Ã  Ã ½Ã ¿Ã ¹) Approximate quantity (tonnes) QuantitÃ © approximative (tonnes) QuantitÃ approssimativa (tonnellate) Hoeveelheid bij benadering (ton) Quantidade aproximada (toneladas) Arvioitu mÃ ¤Ã ¤rÃ ¤ (tonneina) UngefÃ ¤rlig kvantitet (ton) Precio mÃ ­nimo expresado en ecus por tonelada (1) Mindstepriser i ECU/ton (1) Mindestpreise, ausgedrÃ ¼ckt in ECU/Tonne (1) Ã Ã » Ã Ã ¹Ã Ã Ã µr Ã Ã ¹ µ r Ã Ã »Ã ·Ã Ã ·r Ã µÃ ºÃ Ã Ã ±Ã ¶  µÃ µÃ ½Ã µr Ã Ã µ Ecu Ã ±Ã ½  Ã  Ã ½Ã ¿ (1) Minimum prices expressed in ECU per tonne (1) Prix minimaux exprimÃ ©s en Ã ©cus par tonne (1) Prezzi minimi espressi in ecu per tonnellata (1) MinimumprÃ ³zen uitgedrukt in ECU per ton (1) PreÃ §o mÃ ­nimo expresso em ecus por tonelada (1) Alimmat hinnat ecuina tonnilta (1) LÃ ¤gsta priser i ecu per ton (1) a) Carne deshuesada  Udbenet kÃ ¸d  Fleisch ohne Knochen  Ã Ã  Ã ±Ã Ã ± Ã Ã Ã  r Ã º Ã ºÃ ±Ã »Ã ±  Boneless beef  Viande dÃ ©sossÃ ©e  Carni senza osso  Vlees zonder been  Carne desossada  Luuton naudanliha  Benfritt kÃ ¶tt FRANCE  Tranche (INT 13) 62 1 300  EntrecÃ ´te (INT 19) 100 1 300 IRELAND  Topside (INT 13) 100 1 300  Rump (INT 16) 100 1 100  Striploin (INT 17) 100 2 300  Forerib (INT 19) 100 1 300 b) Cuartos traseros con hueso  Bagfjerdinger, ikke udbenet  Hinterviertel mit Knochen  Ã Ã Ã Ã ¸Ã ¹Ã ± Ã  Ã Ã ±Ã Ã Ã ± µÃ µ Ã º Ã ºÃ ±Ã »Ã ±  Bone-in hindquarters  Quartiers arriÃ ¨re avec os  Quarti posteriori non disossati  Achtervoeten met been  Quartos traseiros com osso  Luullinen takaneljÃ ¤nnes  Bakkvartsparter med ben PORTUGAL  Quartos traseiros 500 800 (1) Estos precios se entienden peso neto de acuerdo con las disposiciones del apartado 1 del artÃ ­culo 17 del Reglamento (CEE) no 2173/79. (1) Disse priser gÃ ¦lder netto i overensstemmelse med bestemmelserne i artikel 17, stk. 1. i forordning (EÃF) nr. 2173/79. (1) Diese Preise gelten netto gemÃ ¤Ã  den Vorschriften von Artikel 17 Absatz 1 der Verordnung (EWG) Nr. 2173/79. (1) Ã Ã ¹ Ã Ã ¹ µ r Ã ±Ã Ã  r Ã µÃ Ã ±Ã  µ Ã ¶Ã ¿Ã ½Ã Ã ±Ã ¹ Ã µÃ  Ã Ã ¿Ã Ã ºÃ ±Ã ¸Ã ±Ã Ã ¿  Ã ² Ã Ã ¿Ã r Ã   µÃ Ã Ã ½Ã ± µÃ µ Ã Ã ¹r Ã ´Ã ¹Ã ±Ã  Ã ¾Ã µÃ ¹r Ã Ã ¿Ã Ã Ã ¸Ã Ã ¿Ã 17 ÃÃ ±Ã  Ã ³Ã Ã ±Ã Ã ¿r 1 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã  µÃ ¿  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2173/79. (1) These prices shall apply to net weight in accordance with the provisions of Article 17(1) of Regulation (EEC) No 2173/79. (1) Ces prix sentendent poids net conformÃ ©ment aux dispositions de larticle 17, paragraphe 1, du rÃ ¨glement (CEE) no 2173/79. (1) Il prezzo si intende peso netto in conformitÃ del disposto dellarticolo 17, paragrafo 1, del regolamento (CEE) n. 2173/79. (1) Deze prÃ ³zen gelden netto, overeenkomstig de bepalingen van artikel 17, lid 1, van Verordening (EEG) nr. 2173/79. (1) Estes preÃ §os aplicam-se a peso lÃ ­quido, conforme o disposto no nÃ « 1 do artigo 17Ã « do Regulamento (CEE) nÃ « 2173/79. (1) Asetuksen (ETY) N:o 2173/79 17 artiklan 1 kohdan mukaiset nettopainohinnat. (1) Dessa priser gÃ ¤ller nettovikt enligt bestÃ ¤mmelser i artikel 17.1 i fÃ ¶rordning (EEG) nr 2173/79. EN Official Journal of the European Communities 28. 10. 98L 289/24 ANEXO II  BILAG II  ANHANG II  Ã APAPTHMA II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II  LIITE II  BILAGA II Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen   Ã ¹Ã µÃ Ã ¸ Ã ½Ã Ã µÃ ¹r Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã  µ Ã ½ ÃÃ ±Ã Ã µ µÃ ² Ã Ã µÃ r  Addresses of the intervention agencies  Adresses des organismes dintervention  Indirizzi degli organismi dintervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervenÃ §Ã £o  Interventioelinten osoitteet  Interventionsorganens adresser FRANCE: OFIVAL 80, avenue des Terroirs-de-France F-75607 Paris Cedex 12 TÃ ©lÃ ©phone: (33 1) 44 68 50 00; tÃ ©lex: 215330; tÃ ©lÃ ©copieur: (33 1) 44 68 52 33 IRELAND: Department of Agriculture, Food and Forestry Agriculture House Kildare Street IRL-Dublin 2 Tel. (01) 678 90 11, ext. 2278 and 3806 Telex 93292 and 93607, telefax (01) 661 62 63, (01) 678 52 14 and (01) 662 01 98 PORTUGAL: Instituto Nacional de IntervenÃ §Ã £o e Garantia AgrÃ ­cola Rua Fernando Curado Ribeiro, 4-G P-1600 Lisboa Tel.: (351-1) 751 85 00; telefax (351-1) 751 86 15 ANEXO III  BILAG III  ANHANG III  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  ÃÃÃ  ANNEX III  ANNEXE III  ALLEGATO III  BIJLAGE III  ANEXO III  LIITE III  BILAGA III  Organismo portuguÃ ©s a que se refiere el apartado 1 del artÃ ­culo 2  Det portugisiske organ, der omhandles i artikel 2, stk. 1  In Artikel 2 Absatz 1 genannte portugiesische Stelle  Ã  ÃÃ ¿Ã Ã Ã ¿Ã ³Ã ±Ã »Ã ¹Ã º r Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã  µ r ÃÃ ¿Ã Ã ±Ã ½Ã ±Ã  Ã Ã µÃ Ã ±Ã ¹ Ã Ã Ã ¿ Ã Ã ¸Ã Ã ¿ 2, ÃÃ ±Ã  Ã ³Ã Ã ±Ã Ã ¿r 1  The Portuguese agency referred to in Article 2(1)  Lorganisme portugais visÃ © Ã larticle 2, paragraphe 1  Lorganismo portoghese di cui allarticolo 2, paragrafo 1  De in artikel 2, lid 1, bedoelde Portugese instantie  O organismo portuguÃ ªs referido no nÃ « 1 do artigo 2Ã «  2 artiklan 1 kohdassa tarkoitettu Portugalin toimielin  Det portugisiska organ som anges i artikel 2.1 DirecÃ §Ã £o-Geral das RelaÃ §Ã µes EconÃ ³micas Internacionais Avenida da RepÃ ºblica, 79 P-1094 Lisboa Codex Tel.: (351-1) 791 19 43/791 18 00; telefax: (351-1) 796 37 23.